Title: From Benjamin Franklin to La Rochefoucauld, 6 February 1778
From: Franklin, Benjamin
To: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de


Friday morning Feb. 6. 78
Mr. Franklin presents his Respects to M. le Duc de Rochefoucauld, with many Thanks for the Pains he has taken, and the Improvements he has made in the Translation. Mr. F. has only one Doubt, which is of the Word habilité in the 2d Article, put for the English Industry: He perceives that Industrie in French has not precisely the same Meaning. And If habilité signifies merely Capacity, Dexterity or Adroitness, it does not express the same Sense with Industry in English. M. F. apprehends that the Word Assiduité would be nearer the Matter; but submits it to the superior Judgment of M. le Duc. And will be much obliged by the Care he kindly proposes to take in getting it printed.
Industry, in English, means a constant Attention to and Employment in a Man’s Business.
